Case 19-12748-LSS Doc 744 Filed 07/02/20 Page1of17

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
MELINTA THERAPEUTICS, INC., et al, Case No, 19-12748 (LSS)
Jointly Administered
Debtors.

Re: Docket Items: 545, 546, 575, 576,
582, 583, 584, 589, 590, 594, 595, 605,
606, 610, 611, 615, 632, 633, 636, 637,
643, 645, 668, 672, 674, 675, 694

 

 

MEMORANDUM ON RELIEF SOUGHT BY
SHAREHOLDERS SEEKING TO “CANCEE SALE”

Background
On April 11, 2020, I entered an order confirming a joint chapter 11 plan (“Plan”) for

Melinta Therapeutics, Inc. (“Melinta Therapeutics”) and certain affiliated entities (with
Melinta Therapeutics, collectively “Debtors” or “Reorganized Debtors” as applicable). The
Plan embodied a prepetition Restructuring Support Agreement among Debtors and certain
Deerfield funds,’ which were lenders under a prepetition credit agreement. The
Restructuring Support Agreement contemplated that in satisfaction of their prepetition debt,
Deerfield would acquire all the equity in Melinta Therapeutics pursuant to a plan of
reorganization. During the course of the bankruptcy case, the contemplated acquisition was
tested by a marketing process approved by the Court after modifications designed to ensure,
under the circumstances of the case, that any party interested in purchasing all or a portion

of Debtors’ assets could tender a bid. No other parties came forward.

 

' Deerfield Private Design Fund II, L.P. and Deerfield Private Design Fund IV, L.P. (collectively,
*Deerfield”).

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 2 of 17

The Plan also encompassed the results of the settlement of estate claims against
Deerfield (negotiated by the Official Committee of Unsecured Creditors (“Committee”)) as
well as a Global Settlement? among Debtors, Deerfield, the Committee, Vatera Healthcare
Partners LLC (“Vatera”) and The Medicines Company (“MedCo”). The Global Settlement
required an investigation into claims Debtors might have against Debtors’ current and
former directors and officers, Vatera, MedCo and their respective related parties. Debtors
conducted the investigation of MedCo. The investigations of claims against the officers,
directors and Vatera were conducted by Debtors through an independent director with the
assistance of separate counsel. Each of these investigations required the investigator to
consult with the Committee. Further, as part of the Global Settlement, Deerfield agreed if it
were the successful bidder in the marketing process to waive all unsecured claims against
Debtors. Vatera and MedCo agreed to subordinate their unsecured claims (asserted at
approximately $78 million and $91 million, respectively) to other holders of general
unsecured claims with respect to certain contributions to the GUC Trust, but only if the
investigations against them revealed no colorable claims or any such claims were settled

prior to confirmation of the Plan.’

The Plan encompassed two alternative paths depending on the outcome of the

various investigations. If the investigator, in consultation with the Committee, determined

 

? Melinta Therapeutics, Inc, Global Settlement Term Sheet, D.I. 275-1.

> The GUC Trust is the trust formed under the Plan for the benefit of creditors holding AHowed
General Unsecured Claims. It was initially funded with the Initial GUC Funding Amount of $3.5
million. After negotiations with Vatera as a result of the investigation, Vatera contributed another
$500,000 (the “Vatera GUC Trust Contribution”) to the GUC Trust. The claims of Vatera and
MedCo are subordinated to holders of Allowed General Unsecured Claims with respect to the Initial
GUC Funding Amount and the Vatera GUC Trust Contribution. The capitalized terms in this
paragraph are defined in the Plan.

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 3of17

that colorable claims existed against a subject of the investigation (and the claims were not
settled), such claims would be transferred to a litigation trust for prosecution and the subject
of the investigation would be free to object to the Plan. If the investigation yicided no
colorable claims against a target (or any such claims were settled), then the Plan would
contain releases for the subjects of the investigation who would be bound not to object to the

Pian.

In recognition of these alternatives, the Disclosure Statement accompanying the Plan
described two scenatios which would result in different projected recoveries to holders of
general unsecured claims. Scenario 1 assumed that the investigations required in the Global
Settlement Term Sheet resulted in determinations that there were no colorable claims
against the targets of those investigations or that any such claims were resolved. [n this
Scenario 1, the Global Settlement Term Sheet would remain in place, the general unsecured
claims of Vatera and MedCo would be subordinated in recoveries to other holders of
general unsecured claims and the non-Vatera, non-MedCo holders of general unsecured

claims would receive a projected recovery of 21%.

Scenario 2 assumes that the relevant investigator determined that colorable claims
exist against MedCo or Vatera and those claims would be transferred to a trust for
prosecution. In that event, MedCo and/or Vatera would no longer be bound to subordinate
their recoveries to other holders of general unsecured creditors and could oppose the Plan.
In this Scenario 2, Debtors projected a recovery of .8% without attempting to ascribe a value

to litigation claims.

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 4of17

Unfortunately, under the Plan, the equity interests in Debtors were extinguished and
equity holders did not receive a recovery. This outcome was consistent with the market-
tested sale process that produced no bidder for the company. And, it was also consistent
with the liquidation analysis attached as an exhibit to the Disclosure Statement. In a
liquidation scenario, Deerfield was projected to receive a 45% to 57% recovery on its
secured debt. Holders of administrative claims and general unsecured claims were not

projected to receive a recovery.

Against this backdrop of unrefuted evidence, and with an accepting vote of each

class entitled to vote, I confirmed the Plan.*
Letters from Ms. Luo, Mr. Pini and other shareholders

Ms. Lin Luo and Mr. Raiph J. Pini filed multiple objections to the Plan and Ms. Luo
participated (pro se) in the confirmation hearing by telephone.’ Her objections were fulsome,
showing command of the subject matter. But, she did not present any evidence at the
hearing. After reviewing her filings and listening to argument, I overruled her objections

and confirmed the Plan. The Confirmation Order was entered on April 11, 2020.°

On April 21, 2020, Ms. Luo filed a Letter she titled “Motion to Request Recount

General Unsecured Claim Ballots and Reevaluation of Intangible Assets and Motion to

 

4 Findings of Fact, Conclusions of Law, and Order Confirming Modified Amended Joint Chapter
11 Plan of Reorganization of Melinta Therapeutics, Inc. and Its Debtor Affiliates, DI. 520 (the
“Confirmation Order”).

5 The hearing was conducted via video (Skype for business) and audio (though CourtCall). See
March 30, 2020 Letter from The Honorable Laurie Selber Silverstein to counsel, D.I. 470.

6 Objections were also filed by the Office of the United States Trustee and the Securities &
Exchange Commission, which objections were primarily focused on the releases, exculpation and
injunction provisions in the Plan.

4

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page5of17

Cancel Sale Order No. 19-12748.”’ That same day, Ralph J. Pini also made a filing with
the Court questioning the vote tabulation process and asserting a generalized fraudulent and

unfair sale process.*

By letter dated April 28, 2020, I acknowledged the receipt of these two letters and
stated I was treating them as motions to reconsider the Confirmation Order.’ I gave parties-
in-interest until May 12, 2020 to file a response and further stated I would determine after
the submissions whether oral argument was necessary. At the time I issued this letter, I was

unaware that Ms. Luo had already filed a Notice of Appeal of the Confirmation Order."

The Reorganized Debtors timely filed their Objection to Shareholder Motions to
Reconsider Confirmation Order.!! I have reviewed the submissions (the “Shareholder
Submissions”) made by Ms. Luo and Mr. Pini (collectively, the “Shareholders”) as well as
the Reorganized Debtors’ objection (“Objection”). I have also reviewed the fifty-nine (59)
letter submissions made by shareholders since my April 28, 2020 letter. Ms. Luo made
seventeen (17) additional submissions,’ and ten shareholders filed the remaining forty-two

(42) letters,° Of those letters, another ten (10) seek the same relief.'* And, sixteen (16) of

 

7 DA, 545,

§ DT. 546,

? DL. 556.

0 1.1, 564. The Notice of Appeal was docketed as of April 24,2020 (the day it was clocked in by
the Clerk’s office) but it was not placed on the docket until May 1, 2020.

" DL 591.

2 1.1. 578, 581, 585, 612, 613, 614, 615, 646, 647, 648, 694, 695, 696, 697, 707, 708, 709.

8 Richard Colletti (D.I. 559, 576, 582, 587); Roman L, & Aubrey Stevens (D.1. 575, 583, 584, 588);
Christopher Truong (D.1. 562, 589, 633, 635, 637, 639); Van Truong (D.I. 561, 590, 632, 634, 636,
638); Thomas R. Baldwin (D.1. 594, 606, 608); G. Kevin Olsen (D.1. 595, 605, 607); Gerald Cotter
(D.I. 609, 610, 611); Duy Mai (D.L. 616, 642, 643, 644, 645); Carolyn Ettari (D.I. 671, 672, 673,
674); Drusilla Scott (D.1. 668, 669, 670, 675).

4 Motion to Object and Cancel sale order of Melinta — Case No. 19-12748, D.I. 575, 576, 605, 606,
610; Motion to Reconsider Sale Order of Melinta Case No, 19-12748, DI. 636, 637, 645, 668, 674.

5

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 6of17

those letters seek a Rule 3018 hearing or question the vote count on the Plan. Because
these additional letters seek the same relief or raise the same issues as the Shareholder

Submissions, those are ruled on here as well.’

I do not believe that a hearing on the Shareholder Submissions will advance the
cause. Rather, I find the allegations in the Shareholder Submissions insufficient to support
revocation of the Confirmation Order. Ms. Luo should now be entitled to pursue her

appeal,

Discussion
A, Appropriate Legal Standard
The relief requested in the Shareholder Submissions is less than precise.'’ Ms. Luo
asks me to cancel the sale, which was a critical part of the Plan. Mr. Pini’s request is
substantially the same." Unfortunately, my April 11, 2020 letter stating that I would treat
the Shareholder Submissions as motions for reconsideration did not bring any needed clarity

to the standard which would guide the analysis

 

‘S Motion to Allow Vote to Be Counted Rule 3018(a) Melinta Case No. 19-12748, D.I. 582, 583,
584, 589, 590, 594, 595, 611, 615, 632, 633, 643, 672, 675, 694,

'6 The vast majority of these additional letters are substantial copies of the Shareholder Submissions.
There are two additional categories of submissions by shareholders. Nine of the additional
submissions are titled “Motion to Bar Unliquidated Shareholders Interests and Employees Stock
Incentives from participating ‘Reorganized Melinta Common Stock’ of Melinta Case No. 19-
12748.” D.I. 613, 638, 639, 642, 647, 669, 673, 697, 708. And, thirteen of the additional
submissions are titled “Motion to Unseal Docket 444, 173, and 92, 174 for Case No. 19-12748.”
D.1. 585, 587, 588, 607, 608, 609, 614, 634, 635, 644, 670, 671, 695. Chambers will reach out to
schedule a hearing on these motions.

Tuo Submission 2 (“[W]e shareholders demand this insanely fraudulent sale order to be
cancelled.”).

8 Pini Submission 12 (“I plead to our system of government to stop this unfolding crime and object
to such a fraudulent and unfair sale.”).

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 7 of 17

In essence, the Shareholder Submissions request that the Confirmation Order be
negated in its entirety (not altered or amended). Their request, therefore, is best addressed
as invoking Rule 9024 of the Federal Rules of Bankruptcy Procedure.” Rule 9024 provides
that Rule 60 of the Federal Rules of Civil Procedure applies in bankruptcy cases except that,
as relevant here, “a complaint to revoke an order confirming a Plan may be filed only within
the time allowed by § 1144.” Section 1144 specifically addresses relief from confirmation
orders:

On request of a party in interest at any time before 180 days after the date of

the entry of the order of confirmation, and after notice and a hearing, the

court may revoke such order if and only if such order was procured by fraud.”!

As evidenced by the italicized language, § 1144 is specific as to the only appropriate bases
for revocation of an order confirming a Plan—fraud on the court in procuring the order.
While the Third Circuit has not specifically ruled on the meaning of § 1144, in In re Fesq,”
the Third Circuit held that fraud is the only grounds for revoking a Plan confirmed under
chapter 13 of the Bankruptcy Code. Section 1330(a) provides:

On the request of a party in interest at any time within 180 days after the date

of the entry of an order of confirmation under section 1325 of this title, and

after notice and a hearing, the court may revoke such order /fsuch order was

procedure by fraud.”

In coming to its conclusion, the Third Circuit specifically compared the language of § 1330

(which, if anything, is less definitive) with the language of § 1144 and explored at length the

history of the two sections and the reason for the difference in language.” After examining

 

'9 Relief under Rule 9024 has been specifically requested in many of the additional letters filed by
Ms. Luo and other investors. See e.g. D.I. 636, 637, 645, 646, 648, 668, 674, 696, 707..

0 11 U.S.C. § 1144,

41 Id. (Emphasis supplied).

22 In ve Fesq, 153 F.3d 113 (3d Cir, 1998).

23-11 U.S.C. § 1330 (emphasis supplied).

44 Fesg, 153 F.3d at 117-119.

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 8 of 17

the (admittedly sparse) legislative history and their precedent, the Third Circuit wrote that
“we adhere to all relevant considerations—plain meaning, logic, case law and the policies
underlying the Code—to hold that fraud is the only ground for relief available for revocation
of a Chapter 13 confirmation order.”* Following Fesq, I can only conclude that fraud on
the court is the sole ground for relief available for revocation of an order confirming a plan
under chapter 11.”

Fraud on the court involves a five element test:

(1) that the debtor made a representation regarding compliance with Code § 1129
which was materially false;

(2) that the representation was either known by the debtor to be false, or was made
without belief in its truth, or was made with reckless disregard for the truth;

(3) that the representation was made to induce the court to rely upon it;
(4) [that] the court did rely upon it; and

(5) that as a consequence of such reliance, the court entered the confirmation order.”’
B. Shareholder Allegations
Shareholders assert four distinguishable grievances in their filings: (1) the process
leading up to the confirmation hearing had deficiencies regarding solicitation, notice and
disclosures, (2) the Plan improperly categorized insiders, (3) the Plan improperly valued

assets, (4) the Plan improperly tabulated votes. Shareholders also spend significant time

 

25 Id. at 120.

26 Even though § 1144 was not squarely at issue in Fesg because a chapter 13 plan was before the
court, the discussion of § 1144 is not dictum as the discussion was both necessary and fulsome. Jn re
MIG, Inc., 543 B.R. 527, 533 (Bankr. D. Del. 2015) (“Dicta, therefore, is a statement which is
unnecessary to a court’s holding.”); Sarnoff'y. Am. Home Prods, Corp., 798 F.2d 1075, 1084 (7" Cir.
1986) (“Dictum has been defined as ‘a statement in a judicial opinion that could have been deleted
without seriously impairing the analytical foundations of the holding—that, being peripheral, may
not have received the full and careful consideration of the court that uttered it.””) To the extent,
however, that Fesg is dictum, I may consider the discussion consistent with its persuasive value.
MIG, 543 B.R. at 534. I find the discussion persuasive.

27 In ve Tenn-Fla Partners, 170 B.R. 946, 967 (Bankr. W.D.Tenn., 1994).

8

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 9of17

recounting and challenging the validity of Debtors’ pre-bankruptcy conduct.” But, they fail
to identify any materially false representations made by Debtors, rather, these grievances
merely allege legal conclusions regarding the validity of the plan process and the Plan itseif.
The Shareholder Submissions do not point to any materially false representations made by
Debtors during the course of presenting the Plan for confirmation under § 1129.

(i) Alleged Fraud in Voting/ Counting Votes

I will address the tabulation of the votes first because this features prominently in the
Shareholder Submissions and was addressed during the confirmation hearing in response to

Ms. Luo’s questions to witnesses and argument.

Melinta’s Plan placed holders of claims and interests into eight classes as set forth in
the chart below. Importantly, while the Plan does not specifically establish a separate subset
for claims against each Debtor entity, for voting purposes, the Plan is a separate plan for

each Debtor.”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class Claim or Interest Status Voting Rights

i Other Priority Claims Unimpaired Presumed to Accept

2 | Other Secured Claims Unimpaired Presumed to Accept

3 Secured Prepetition Credit Agreement | Impaired Entitled to Vote
Claims

4 General Unsecured Claims Impaired Entitled to Vote

5 | Intercompany Claims Unimpaired Presumed to Accept

6 Intercompany Interests Unimpaired Presumed to Accept

7 | Section 510(b) Claims and Impaired Deemed to Reject
Recharacterized Claims

8 Interests in Melinta Therapeutics Impaired. Deemed to Reject

 

 

28 Pini Submission, D.I. 546 at 4-7; Luo Submission, D.L 545 at 4-11.

2” Amended Chapter 11 Plan at 21, D.[. 305-1. The Plan does provide for deemed substantive
consolidation for distribution purposes. On the Effective Date all claims will be deemed filed against
Melinta Therapeutics and a claim filed against any Debtor shall be deemed to be a single claim
against that entity.

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 10 of 17

As reflected in this chart, only two classes were entitled to vote on the Plan: Class 3, holders
of Secured Prepetition Credit Agreement Claims and Class 4, holders of General Unsecured.
Claims. Class 8—Holders of Interests in Melinta Therapeutics (.e. shareholders)—were not
entitled to vote on the Plan. Instead they were deemed to reject the Plan; that is, in
determining whether the Plan could be confirmed, all shareholders were deemed to have

voted against the Plan.*”

The Ballot Tabulation Summary” shows that both classes entitled to vote accepted
the Plan by the requisite number (over 50%) and amount (over 66.6%) at each Debtor entity

as reflected in the following chart.

Exhibit A
Ballot Tabuiation Summary

 

The Voting Declaration also lists all ballots that were not included in the ballot count

(Exhibit B) and the reason the ballot was not counted. It also contains a separate list of

those parties that opted out of the third party releases contained in the Plan (Exhibit C).

 

*® To confirm the Plan, Debtors needed to show that Class 8 could be “crammed down” under

§ 1129(b).

3! Declaration in Support Declaration of P. Joseph Morrow IV of Kurtzman Carson Consultants
LLC Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Amended Joint
Chapter 11 Plan of Reorganization of Melinta Therapeutics, Inc. and Its Debtor Affiliates Filed by
Melinta Therapeutics, Inc. (the “Voting Declaration”), Exhibit A, D.I. 487.

10

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 11 of 17

Ms, Luo contends there are multiple errors in the vote count and constructs what she
terms a Recalculated Ballot Summary which shows the Plan being rejected. The
Recalculated Ballot Summary, however, is built upon multiple faulty assumptions. First,
Ms, Luo lists an “Uncounted Class 4 Amount” of $24,979,332.80 and related “Uncounted
Class 4 Count” of 168 claim holders.*” Ms. Luo then includes these claims on the
Recalculated Ballot Summary as “assuming to object” and counts them as rejecting the
Plan. But, only holders of claims who actually vote are counted for purposes of determining
whether a class has accepted or rejected a plan.*? Creditors who do not vote are not

assumed to either accept or reject a plan.

Second, Ms. Luo contends that there were 47 general unsecured creditors that were
excluded from voting. She is correct. Exhibit B to the Voting Declaration lists all ballots
excluded from voting and the reason for the exclusion. The vast majority of these claims
were excluded because they were the subject of a claim objection.** The exclusion of these
votes comports with the approved solicitation procedures. Holders of claims to which an
objection was filed needed to file a motion under Bankruptcy Rule 3018 and ask the Court

to permit them to vote notwithstanding the objection. No such motions were filed in this

 

3 Ms. Luo states that this information comes from the claims register filed on the docket (D.I. 501).
Ms. Luo observes that the Claims Register was filed on April 4, 2020, after the Ballot Tabulation
Summary was prepared. While true, that statement is not relevant. The Claims Register is simply a
compilation of the proofs of claim filed as of a given date. A review of the Claims Register shows
proofs of claim filed as of that date, with the first proof of claim filed on January 6, 2020 and the last
filed on April 2, 2020. ,

3 See 11 U.S.C. § 1126(d); 7 Collier on Bankruptcy P 1126.04 (16th 2020) (“Thus, only creditors
that actually voted count in determining whether the requisite majorities in number and amount are
met.”); S. Rep. No. 95-989, at 123 (1978), as reprinted in U.S.C.C_A.N. 5787, 5909 (“The amount
and number are computed on the basis of claims actually voted for or against the plan. .. .”).

34 Debtors objected to these proofs of claim on the basis that such claims were actually not claims,
but rather equity. First Omnibus Objection to Claims / Debtors‘ First Omnibus Objection (Non-
Substantive) to Claims Filed on Account of Equity Interests, D.[. 399. No hearing has yet been held
on this objection.

11

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 12 of 17

case. Accordingly, the ballots that were not counted as reflected on Exhibit B to the Voting

Declaration were properly excluded.

Ms. Luo argues that the requirement to file a Rule 3018 motion was buried in the
significant amount of paper accompanying the Plan. In other words, she argues that she
and others did not receive proper notice of the need to file a Rule 3018 notice. [ already
approved the forms of notice and solicitation procedures® which included the notice
regarding the need to file Rule 3018 motions and still find that notice to be sufficient. Ms.
Luo and the other ten shareholders who filed Rule 3018 submissions after confirmation
make their requests too late. Further, of those ten additional shareholders only two filed

ballots; Mr. Colletti abstained and Ms. Scott accepted the Plan.*°

Nonetheless, assuming for the sake of argument that the ballots listed on Exhibit B
should have been counted, the outcome would not change. The 47 ballots excluded from

the vote calculation break down as follows:

® 8 holders of claims aggregating $570,711.68 voted to reject, with all claims
asserted against Melinta Therapeutics.

e 27 holders of claims aggregating $455,907.83 voted to accept, of which

> 23 claims aggregating $442,303.51 were asserted against Melinta
Therapeutics;

> 3 claims ageregating $13,504.01 were asserted against Cempra
Pharmaceuticals, Inc.; and

> 1 claim of $100.31 was asserted against Melinta Subsidiary Corp.

e 12 holders abstained from voting.

 

3 Order (1) Approving Adequacy of Debtors' Disclosure Statement, (II) Approving Solicitation and
Notice Procedures with Respect to Confirmation of Debtors' Proposed Plan of Reorganization, (II)
Approving Form of Various Ballots and. Notices in Connection Therewith, and ([V) Scheduling
Certain Dates with Respect Thereto, DI. 342.

36 Voting Declaration, Exhibit B, D.L. 487.

12

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 13 of 17

Accordingly, even if all of the ballots on Exhibit B were counted, Class 4 would still have

accepted the Plan by amount and number at each Debtor entity.*”

Third, Ms. Luo objects to the ballot count arguing that the Opt-Out Parties listed in
Exhibit C to the Voting Declaration were not included in the count. Ms. Luo
misapprehends Exhibit C. Exhibit C does not reflect votes; it has a very different function
and provides the Court and all parties with information relevant to third party releases.
Exhibit C lists those parties who opted-out of the third party releases contained in the Plan.
The votes of creditors listed in Exhibit C (Opt-Out Parties, Classes 3 and 4) were counted if
they did not abstain and if their proofs of claim were not the subject of an objection. Those
votes are reflected in Exhibit B. The 327 shareholders who opted-out of the releases (Opt-
Out Parties Class 8) listed on Exhibit C did not vote. Holders of interests in Class 8 were
deemed to reject the Plan and so it was not necessary to solicit equity holders and there were

no votes to count.

Fourth, Ms. Luo objects to the Ballot Tabulation because certain of the directors’ or
ex-directors’ claims were counted more than once. Ms. Luo is correct that the schedules
underlying the Ballot Tabulation Summary show that certain creditors, including directors
and ex-directors, had more than one vote counted in the line that reflects the vote of all
Debtors in the aggregate. This is so because those creditors had claims against more than
one debtor. But, this line of the Ballot Tabulation Summary is misleading. The Plan

provides that while the Plan was proposed jointly, it is a separate plan for each Debtor for

 

7 11 U.S.C.A. § 1126(c) (“A class of claims has accepted a plan if such plan has been accepted by
creditors, other than any entity designated under subsection (e) of this section, that hold at least two-
thirds in amount and more than one-half in number of the allowed claims of such class held by creditors, other
than any entity designated under subsection (e) of this section, that have accepted or rejected such
plan.” (emphasis added)).

13

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 14 of 17

voting purposes.** Accordingly, votes are counted at the Debtor level only. At the Debtor

level, each entity or person has only one vote.

Finally, Ms. Luo objects to counting the votes of the Deerfield entities, MedCo or
Vatera alleging that each is an insider because of their stock ownership and/or alleged
control over the company. At the confirmation hearing, Debtors confirmed that Vatera is
an insider. Therefore, with respect to Vatera, its vote should not be counted in Class 4 if

Class 4 is relied upon by Debtors as the impaired accepting class.

As for Deerfield and MedCo, neither were insiders based on stock ownership
because neither owned, controlled or had the power to vote more than 20 percent of Melinta
Therapeutics’s outstanding common stock.” As for any alleged control of Debtors, there
was no evidence presented at the confirmation hearing showing that Vatera or Deerfield had
control over the Debtors. While Deerfield exercised its right to credit bid its secured debt
and MedCo otherwise exercised rights it had as a creditor, the fact of the marketing process,
the investigations required by the Global Settlement and the Committee’s active
involvement and support of the Globai Settlement and Plan refute Shareholders’ positions.
The assertion, therefore, that Deerfield and/or MedCo had control of Debtors or the

process has no foundation in the evidence presented.“ And, once again, even if the votes of

 

3% Plan 1, 21. The Plan does provide for deemed substantive consolidation for distribution purposes.
On the Effective Date all claims will be deemed filed against Melinta Therapeutics and a claim filed.
against any Debtor shall be deemed to be a single claim against that entity.

# Debtors argued at confirmation that they could rely on Class 3 as their impaired accepting class
for purposes of § 1129(a)(10). 11 U.S.C.A. § 1129(a)(10) (“The court shali confirm a plan only if all
of the following requirements are met... . Ifa class of claims is impaired under the plan, at least one
class of claims that is impaired under the plan has accepted the plan, determined without mcluding any
acceptance of the plan by any insider.”(emphasis added)).

© 11 U.S.C. §§ 1010318), 1013 DE), 101@2)(A).

4. See e.g. Inve Winstar Comme’ns, Inc., 554 F.3d 382 (3d Cir. 2009) (discussing non-statutory insiders
in the context of an avoidance action) (“Courts focus on three factors to determine if an entity is a

14

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 15 of 17

Deerfield, Vatera and MedCo were not counted in Class 4, Class 4 creditors of Melinta
Therapeutics still accepted the Plan with 17 creditors asserting $933,400.02 in claims voting

to accept the Plan and 2 creditors asserting $22,751 in claims rejecting the Plan.

More importantly for purposes of § 1144 there is no suggestion that in presenting the
vote count or in in the presentation of evidence at the confirmation hearing, Debtors made
materially false representations to the Court with respect to the vote count or the
relationship among Debtors and their various creditors, including Deerfield, Vatera and/or
MedCo. While Shareholders are presenting arguments for why certain creditors’ votes
should be counted or not, Shareholders are working off of information that was filed on the
docket of this case, including the Voting Declaration, which clearly accounts for all ballots
received, which ballots were counted, which ballots were not counted and reasons for not
counting those ballots. As for the relationships between Debtors and each of Deerfield,
Vatera and MedCo, those relationships were disclosed in the Disclosure Statement and
various documents filed in connection therewith. Further, Shareholders cite extensively to
pre-bankruptcy SEC filings to support their position. Given the extensive citation to public
documents, filed both in this Court and with the Securities & Exchange Commission, I
cannot conclude that Debtors misrepresented facts to this Court which served as a basis for

confirmation of the Plan.

 

non-statutory insider of the debtor: (1) the closeness of the relationship between the transferor and
transferee, (2) the degree of influence the transfer exerts over the transferor and (3) whether the
transactions were at arms-length.”).

15

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 16 of 17

(i) The Solicitation Process

This bankruptcy case was filed on December 27, 2019. The confirmation hearing
was held on April 2, 2020 and the Confirmation Order was entered on April 11, 2020.
While this is admittedly a fast track, 1t was not expedited. ATI notice required by the
Bankruptcy Rules was provided.” The Disclosure Statement was approved by the Court as
containing adequate information as required by 11 U.S.C. § 1125(a) and the Pian was

solicited in accordance with procedures approved by the Court.”

Further, the solicitation process provided sufficient notice of the proceedings to
Shareholders as both filed objections to the Plan. Ms. Luo also participated extensively at
the confirmation hearing. And, there is no suggestion that there was any fraud on the Court
in the solicitation process. While Shareholders may have preferred to receive more or
different information, there is no suggestion that the information provided was false. I also

note that Shareholders did not propound discovery prior to confirmation.

(iii) The Value of Debtors’ Business

Finally, Shareholders assert that past forecasts of Debtors’ financial outlook are
inconsistent with the valuation that underlies the Plan and ask for a reevaluation of Debtors’
intangible assets. To illustrate the difference, and as Ms. Luo did in her objection to
confirmation, Shareholders cite extensively to previous SEC filings which reflected either a

rosier picture of Debtors’ financial situation, a company on the verge of financial success

 

# Fed. R. Bankr. P. 2002, 3017.

® Order (D Approving Adequacy of Debtors’ Disclosure Statement, (I Approving Solicitation and Notice
Procedures with Respect to Confirmation of Debtors’ Proposed Plan of Reorganization, (II) Approving Form
of Various Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates with Respect
Thereto, DI. 342.

16

 
Case 19-12748-LSS Doc 744 Filed 07/02/20 Page 17 of 17

and/or what Shareholders believe were improper impairment charges taken prepetition.
Notwithstanding the statements in the SEC filings, the evidence showed that Debtors
marketed the company from September 2019 through March 2020, with the post-petition
marketing conducted through a court-approved marketing process consistent with the
circumstances of this case. And the result of that marketing process was included in the
Plan.“ I cannot conclude that Debtors’ representations regarding asset valuations were
materially false.
Conclusion

Shareholders are understandably disappointed with Debtors’ Plan which cancelled
their equity without providing for any distribution to shareholders. But, the Shareholder
Submissions do not demonstrate that there is any evidence of fraud on the Court in
connection with the confirmation hearing. As such, there are no grounds to revoke the
Confirmation Order.® Ms. Luo filed an appeal of the Confirmation Order and that should
proceed. For the aforementioned reasons, the relief requested in the Shareholder

Submissions will be denied. An Order will be entered.

Dated: July 2, 2020

 

 

United States Bankruptcy Judge

 

4 Compare Jn re SubMicron Sys. Corp., 432 F.3d 448, 461 (3d Cir. 2006) (“[T]he market's reaction to a
sale best reflects the economic realities of assets' worth.”).

45 T have considered all grounds in the Shareholder Submissions and the additional submissions even
if not specifically addressed herein.

17

 
